--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



SEVENTH AMENDMENT AND CONSENT
 
TO
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
This Seventh Amendment and Consent to Second Amended and Restated Credit
Agreement (this “Amendment”) is executed effective as of October 1, 2012 (the
“Effective Date”), by and among AZZ incorporated, a Texas corporation
(“Borrower”), and Bank of America, N.A., as Lender, Administrative Agent, Swing
Line Lender and L/C Issuer (“Administrative Agent”).
 
A.           Borrower and Administrative Agent are party to that certain Second
Amended and Restated Credit Agreement dated as of May 25, 2006 (as heretofore
amended, modified, supplemented, restated or amended and restated from time to
time, the “Agreement”).
 
B.           Borrower has advised Administrative Agent that Borrower intends to
acquire substantially all of the assets and assume certain of the liabilities of
Galvcast Manufacturing Inc., an Ontario corporation (“Galvcast”), and to acquire
certain real property (collectively with such assets of Galvcast, the “Acquired
Assets”) of 973321 Ontario, Inc., an Ontario corporation (collectively with
Galvcast, the “Sellers”), pursuant to that certain Asset Purchase Agreement
dated September 27, 2012, among Borrower, AZZ Blenkhorn & Sawle Limited, a New
Brunswick corporation and an affiliate of Borrower, the Sellers and the indirect
beneficial owners of the shares of the Sellers identified therein (the
“Acquisition Agreement”).  Borrower has requested that Administrative Agent
consent to the acquisition of the Acquired Assets upon and subject to the terms
and conditions set forth in the Acquisition Agreement (the “Acquisition”).
 
C.           Borrower has also requested that Administrative Agent amend certain
terms and provisions of the Agreement.
 
D.           Upon the following terms and conditions, Administrative Agent has
agreed to give the requested consent, and Administrative Agent and Borrower have
agreed to amend the Agreement in certain respects.
 
NOW, THEREFORE, in consideration of the mutual promises herein contained, and
for other valuable consideration, the parties hereto agree as follows:
 
1.           Defined Terms; References.  Unless otherwise specifically defined
herein, each term used herein that is defined in the Agreement shall have the
meaning assigned to such term in the Agreement.
 
2.           Consent.  Administrative Agent hereby consents to the execution,
delivery and performance of the Acquisition Agreement and to the Acquisition of
the Acquired Assets pursuant thereto, which shall be a Permitted Acquisition;
provided that on or before the consummation of the Acquisition, Borrower shall
satisfy the requirements set forth in clauses (a)(ii), (a)(iii), (a)(iv),
(a)(v), (a)(vi) and (a)(vii) of the definition of “Permitted Acquisition” set
forth in Section 1.01 of the Agreement and in Section 6.13 of the Agreement if a
Person organized under the laws of a jurisdiction of the United States becomes a
Subsidiary in connection with the Acquisition.
 
3.           Amendments to Agreement.  Effective as of the Effective Date, but
subject to satisfaction of the conditions precedent set forth in Section 4
hereof, the Agreement is hereby amended as set forth below.
 
3.01.           The amount of the Commitment of Bank of America, N.A., as a
Lender, set forth on Schedule 2.01 of the Agreement is amended to read
“$125,000,000.”
 
3.02.   The definition of “Funded Debt” set forth in Section 1.01 of the
Agreement is amended to read in its entirety as follows:
 

 
 

--------------------------------------------------------------------------------

 

 
“Funded Debt” means, with respect to Borrower and its Subsidiaries on a
consolidated basis, at any time and without duplication, the sum of (a) the
principal amount of all Indebtedness for borrowed money, including, without
limitation, all letters of credit issued on behalf of Borrower or any
Subsidiary, including without limitation, the Letters of Credit, (b) the total
amount capitalized on a balance sheet with respect to Capital Leases, plus
(c) all other Indebtedness; provided that, unless and until such amount becomes
due and is not paid when due by Borrower, Funded Debt shall not include up to
$20,000,000 of the amount accrued by Borrower from time to time as a liability
in respect of the “EBITDA Payment”, as such term is defined in the Asset
Purchase Agreement dated April 27, 2012, among Borrower, AZZ AcquireCo., Inc.,
Nuclear Logistics Incorporated and certain of the shareholders of Nuclear
Logistics Incorporated.
 
3.03.           The definition of “Maturity Date” set forth in Section 1.01 of
the Agreement is amended to read in its entirety as follows:
 
“Maturity Date” means October 1, 2017 or, if such date is not a Business Day,
the Business Day immediately preceding such date.
 
3.04.           Section 6.12(d) of the Agreement is amended to read in its
entirety as follows:
 
“(d)           Capital Expenditures.  Not to make Capital Expenditures on a
consolidated basis in an amount in excess of $40,000,000 during any fiscal year
(excluding Capital Expenditures in an amount up to $30,000,000 made prior to
February 28, 2014 in connection with the rebuilding and repair of a plant
located in Joliet, Illinois to the extent such Capital Expenditures are paid for
with proceeds of insurance), without the prior consent of the Required Lenders.”
 
3.05.           Section 7.03(f) of the Agreement is amended to read in its
entirety as follows:
 
“(f)           other unsecured Indebtedness in an aggregate outstanding amount
that does not exceed $15,000,000 at any time.”
 
3.06.           Section 7.06(d) of the Agreement is amended to read in its
entirety as follows:
 
“(d)           Borrower may declare and make cash dividends in an amount that
does not exceed $20,000,000 during any fiscal year; and”
 
3.07.           Section 7.06(e) of the Agreement is amended to read in its
entirety as follows:
 
“(e)           Borrower may purchase, redeem or otherwise acquire its Equity
Interests for an aggregate consideration that does not exceed $50,000,000 during
the period from October 1, 2012 through the Maturity Date.”
 
3.08.           Section IV. of Schedule 2 of Exhibit D to the Agreement is
deleted and replaced by the following:
 
“IV.           Section 6.12(d) – Capital Expenditures.
 
A.           Capital Expenditures during current fiscal year to Statement Date
 
(after exclusion set forth in Section 6.12(d) of the
Agreement):                                                         $________
 

 
 

--------------------------------------------------------------------------------

 

B.           Maximum permitted Capital
Expenditures:                                                                                                $40,000,000
 
C.           Excess (deficiency) for covenant compliance (Line IV.B –
IV.A):                                                        $________ ”
 
4.           Conditions to Effectiveness.  This Amendment shall become effective
as of the Effective Date when and if Administrative Agent has received the
following:
 
4.01.           this Amendment, duly executed by Borrower, each Guarantor and
Administrative Agent;
 
4.02.           an amended and restated Note payable to Administrative Agent in
the amount of its Commitment under the Agreement after giving effect to this
Amendment;
 
4.03.           a certificate of a Responsible Officer, certifying the names and
true signatures of the officers of Borrower authorized to execute and deliver
this Amendment;
 
4.04.           a certificate of a Responsible Officer (or general partner or
other appropriate managing partner, as applicable) of each Guarantor, certifying
the names and true signatures of the officers of such Guarantor authorized to
execute and deliver this Amendment;
 
4.05.           (i) for Borrower and each Guarantor that is not a partnership,
copies of the resolutions of the Board of Managers or Board of Directors of
Borrower or such Guarantor, approving and authorizing the execution, delivery
and performance by Borrower or such Guarantor of this Amendment and the
transactions contemplated hereby, certified by a Responsible Officer of Borrower
or such Guarantor; and (ii) for each Guarantor that is a partnership, evidence
of approval and authorization of the execution, delivery and performance by such
Guarantor of this Amendment and the transactions contemplated hereby, certified
by the general partner or other appropriate managing partner of such Guarantor;
 
4.06.           payment by Borrower of an Amendment Fee of $100,000; and
 
4.07.           such other assurances, certificates, Loan Documents, other
documents, consents and opinions as Administrative Agent may reasonably require.
 
5.           Representations and Warranties of Borrower.  Borrower represents
and warrants to Administrative Agent as set forth below.
 
5.01.           The execution, delivery and performance by Borrower and each
Guarantor of this Amendment and the transactions contemplated hereby, including
the increase in the Commitment of Administrative Agent under the Agreement, and
the Agreement, as amended hereby, have been duly authorized by all necessary
corporate action and do not and will not (i) require any consent or approval of
any stockholder, member, partner, security holder or creditor of Borrower or
such Guarantor, (ii) violate or conflict with any provision of Borrower’s or
such Guarantor’s Articles of Incorporation, Bylaws, partnership agreement,
limited liability company agreement, or other organizational documents,
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or leased or hereafter acquired by Borrower or
such Guarantor, (iv) violate any Laws applicable to Borrower or such Guarantor
(v) result in a breach of or constitute a default under, or cause or permit the
acceleration of any obligation owed under, any indenture or loan agreement or
any other material agreement to which Borrower or such Guarantor is a party or
by which Borrower or such Guarantor or any of its Property is bound or affected.
 
5.02.           No authorization, consent, approval, order license or permit
from, or filing, registration or qualification with, any Governmental Authority
is or will be required to authorize or permit under applicable Law the
execution, delivery and performance by Borrower or any Guarantor of this
Amendment and the transactions contemplated hereby, including the increase in
the Commitment of Administrative Agent under the Agreement, and the Agreement,
as amended hereby.
 
 

 
 

--------------------------------------------------------------------------------

 

5.03.           Each of this Amendment and the Agreement, as amended hereby, has
been duly executed and delivered by Borrower and each Guarantor and constitutes
the legal, valid and binding obligation of Borrower and each Guarantor,
enforceable against Borrower and each Guarantor in accordance with its terms,
except as enforcement may be limited by Debtor Relief Laws or equitable
principles relating to the granting of specific performance and other equitable
remedies as a matter of judicial discretion.
 
5.04.           The representations and warranties of Borrower contained in
Article V of the Agreement are true and correct as though made on and as of the
Effective Date (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they were true and correct as
of such earlier date).
 
5.05.           No Default or Potential Default exists or would result from the
effectiveness of this Amendment.
 
5.06.           Borrower has delivered to Administrative Agent true and correct
copies of the Acquisition Agreement and all schedules and exhibits thereto, and
the Acquisition Agreement is in full force and effect.
 
5.07.           Borrower and each Guarantor agrees to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
documents and certificates as Administrative Agent may reasonably request in
order to create, perfect, preserve, and protect the guaranties, assurances, and
Liens granted, conveyed or assigned by the Agreement and the other Loan
Documents.
 
6.           Reference to and Effect on Loan Documents.
 
6.01.           On and after the Effective Date, each reference in the Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or any other expression of
like import referring to the Agreement, and each reference in the other Loan
Documents to “the Agreement,” “thereunder,” “thereof,” “therein” or any other
expression of like import referring to the Agreement, shall mean and be a
reference to the Agreement as amended and modified by this Amendment.
 
6.02.           Except as specifically amended hereby, all provisions of the
Agreement shall remain in full force and effect and are hereby ratified and
confirmed.
 
6.03.           Except as otherwise expressly provided herein, the execution,
delivery and effectiveness of this Amendment shall not operate as a consent to
any other matter requiring the consent of any Lender or Administrative Agent
under the Loan Documents or a waiver of any right, power or remedy of any Lender
or Administrative Agent under any of the Loan Documents or constitute a waiver
of any provision of any of the Loan Documents.
 
7.           Costs and Expenses.  Borrower agrees to pay on demand all
reasonable costs and expenses of Administrative Agent in connection with the
preparation, execution and delivery of this Amendment and the other instruments,
agreements and Loan Documents to be delivered hereunder, including the
reasonable fees and out-of-pocket expenses of counsel for Administrative Agent
with respect thereto and with respect to advising Administrative Agent as to its
rights and responsibilities hereunder and thereunder.
 
 
 

 
 

--------------------------------------------------------------------------------

 

8.    Execution in Counterparts.  This Amendment may be executed in any number
of counterparts and by the parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same instrument.  This
agreement, when executed by the parties hereto, shall be a “Loan Document” as
defined and referred to in the Agreement and the other Loan Documents.  Delivery
of an executed counterpart hereof by fax shall be effective as the delivery of a
manually executed counterpart hereof.
 
9.           Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
 
10.           ENTIRETY.  THIS AMENDMENT, THE AGREEMENT, THE NOTES AND THE OTHER
LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO
ORAL AGREEMENTS AMONG THE PARTIES HERETO.
 
[Remainder of page intentionally left blank.]
 

 
 

--------------------------------------------------------------------------------

 

AZZ incorporated
 
 
By:
/s/ Dana Perry
 

 
 
Dana Perry, Vice President

 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
By:
/s/ Allison W. Connally
 

 
 
Name:  Allison W. Connally

 
 
Title:  Senior Vice President

 
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
 
 
By:
/s/ Allison W. Connally
 

 
 
Name:  Allison W. Connally

 
 
Title:  Senior Vice President

 
To induce Administrative Agent to enter into this Amendment, the undersigned
hereby consent and agree (a) to its execution and delivery and terms and
conditions thereof, (b) that this document in no way releases, diminishes,
impairs, reduces, or otherwise adversely affects any guaranties, assurances, or
other obligations or undertakings of any of the undersigned under any Loan
Documents, and (c) waive notice of acceptance of this Amendment, which Amendment
binds each of the undersigned and their respective successors and permitted
assigns and inures to the benefit of Administrative Agent and their respective
successors and permitted assigns.
 
GUARANTORS:
 
AAA GALVANIZING – JOLIET, INC.
 
AAA GALVANIZING – DIXON, INC.
 
AAA GALVANIZING – CHELSEA, INC.
 
AAA GALVANIZING – HAMILTON, INC.
 
AAA GALVANIZING – PEORIA, INC.
 
AAA GALVANIZING – WINSTED, INC.
 
AZTEC INDUSTRIES, INC.
 
THE CALVERT COMPANY, INC.
 
GULF COAST GALVANIZING, INC.
 
ARKGALV, INC.
 

 
 

--------------------------------------------------------------------------------

 

ARBOR-CROWLEY, INC.
 
ATKINSON INDUSTRIES, INC.
 
AZTEC INDUSTRIES, INC. - MOSS POINT
 
AUTOMATIC PROCESSING INCORPORATED
 
ARIZONA GALVANIZING, INC.
 
HOBSON GALVANIZING, INC.
 
CGIT SYSTEMS, INC.
 
WESTSIDE GALVANIZING SERVICES, INC.
 
CARTER AND CRAWLEY, INC.
 
CENTRAL ELECTRIC COMPANY
 
CENTRAL ELECTRIC MANUFACTURING COMPANY
 
ELECTRICAL POWER SYSTEMS, INC.
 
WITT GALVANIZING - CINCINNATI, INC.
 
WITT GALVANIZING - MUNCIE, INC.
 
WITT GALVANIZING - PLYMOUTH, INC.
 
AZTEC MANUFACTURING PARTNERSHIP, LTD.
 
By:           AZZ GROUP, LP, its General Partner
 
By:AZZ GP, LLC, its General Partner
 
AZTEC MANUFACTURING – WASKOM PARTNERSHIP, LTD.
 
By:           AZZ GROUP, LP, its General Partner
 
By:AZZ GP, LLC, its General Partner
 
RIG-A-LITE PARTNERSHIP, LTD.
 
By:           AZZ GROUP, LP, its General Partner
 
By:AZZ GP, LLC, its General Partner
 
INTERNATIONAL GALVANIZERS PARTNERSHIP, LTD.
 
By:           AZZ GROUP, LP, its General Partner
 
By:AZZ GP, LLC, its General Partner
 

 
 

--------------------------------------------------------------------------------

 

DRILLING RIG ELECTRICAL SYSTEMS CO. PARTNERSHIP, LTD.
 
By:           AZZ GROUP, LP, its General Partner
 
By:AZZ GP, LLC, its General Partner
 
AZZ GROUP, LP
 
By:           AZZ GP, LLC, its General Partner
 
AZZ GP, LLC
 
AZZ LP, LLC
 
AZZ HOLDINGS, INC.
 
AZZ DELAWARE INC.
 
NORTH AMERICAN GALVANIZING & COATINGS, INC.
 
NAGALV – OHIO, INC.
 
NAGALV – WV, INC.
 
NORTH AMERICAN GALVANIZING COMPANY
 
PREMIER COATINGS, INC.
 
REINFORCING SERVICES, INC.
 
ROGERS GALVANIZING COMPANY-KANSAS CITY
 
NUCLEAR LOGISTICS INCORPORATED
 
(formerly known as AZZ AcquireCo, Inc.)
 
 
By:
/s/ Dana L. Perry
 

 
 
Dana L. Perry, Secretary of each of the foregaoing entities 

 



 



--------------------------------------------------------------------------------

